Citation Nr: 1243468	
Decision Date: 12/19/12    Archive Date: 12/27/12

DOCKET NO.  07-01 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in 

Fargo, North Dakota


THE ISSUE

Entitlement to service connection for a psychiatric disorder to include post-traumatic stress disorder (PTSD) and schizoaffective disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION

The Veteran served on active duty from July 1983 to May 1987.  The Veteran subsequently served in the National Guard.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota. 

In January 2010 and May 2011, the Board remanded this claim for further development. It now returns for appellate review. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.

The Board notes that some procedural clarification is necessary in this case.  In April 2000, the Veteran's original claim for service connection for a psychiatric disorder was received.  Thereafter, VA and private medical evidence was received showing that he had been diagnosed as having a schizoaffective disorder.  The Veteran disagreed with that determination and a statement of the case was issued in January 2003.  A substantive appeal was not thereafter received nor was additional evidence received.  

In January 2004, the Veteran stated that he was seeking service connection for PTSD and schizoaffective disorder.  In June 2005, the RO denied service connection for PTSD and determined that new and material evidence had not been received to reopen the claim of service connection for a schizoaffective disorder.  

In a subsequent October 2005 rating decision, the prior denials were confirmed and continued.  The Veteran disagreed with the denial of service connection for PTSD.  He was sent a statement of the case and submitted a substantive appeal.  

In a January 2010 Board decision, the Board determined that new and material evidence had been received to reopen the claim of service connection for PTSD, and remanded the issue on the merits for further development.  In May 2011, the Board again remanded the case for the RO/AMC to contact the Army's office of the JAG Corps and ask it to provide any information pertaining to an investigation and/or incident report associated with a rollover car accident in Honduras in 1986 or 1987 involving the Veteran, which the Veteran claimed was a stressor causing PTSD; as well as request records from the hospital at Soto Cano Air Base, to include both inpatient and outpatient treatment records, for the period of January 1986 to May 1987.  Thereafter, the Veteran was to be afforded a VA examination to determine his current diagnosis and provide rationale for any conclusions reached.  

Efforts were subsequently undertaken regarding the confirmation of the claimed accident and to obtain the requested records; however, these efforts were futile.  

In April 2012, the Veteran was afforded a VA examination.  The examiner concluded that the Veteran did not have PTSD, but rather had a schizoaffective disorder which she opined was not caused by factors associated with his military service.  However, and unfortunately, she did not provide any rationale nor did she state if this diagnosis became manifest within one year of service.  In addition, since the Veteran served in the National Guard after his active duty service, and since a September 1993 National Guard enlistment physical suggested possible preexisting psychiatric disability, the examiner should have also provided an opinion as to whether there was a preexisting psychiatric disorder which was aggravated during a period of active duty training (ADT).

Once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  Also, the lack of a rationale was non-compliant with the Board's May 2011 remand.  See Stegall v. West, 11 Vet. App. 268 (1998) (as a matter of law, a remand by the Board confers on the Veteran the right to compliance with the remand orders).  Accordingly, a medical addendum should be obtained to address the deficiencies.

With regard to service connection for a schizoaffective disorder, as noted, this matter has been previously adjudicated.  However, during the pendency of the Veteran's appeal, the United States Court of Appeals for Veterans Claims (Court) held that the scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009); Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  Therefore, the issue of service connection for PTSD has been recharacterized on the front page of this decision and includes service connection for other psychiatric diagnoses.  

The Board recognizes that procedural complexity of this case given the prior decisions of records, but cannot ignore the recent Court precedent, particularly given the fact that the requested VA examination did not reflect a diagnosis of PTSD, but rather schizoaffective disorder.  

Accordingly, the case is REMANDED for the following action:

1.  Issue the Veteran an updated VCAA letter which addresses the broader issue of service connection for a psychiatric disorder to include PTSD and schizoaffective disorder.

2.  Contact the National Guard and determine what dates the Veteran served on ADT.

3.  Obtain a medical addendum from the examiner who conducted the April 2012 VA psychiatric examination, or, if unavailable, from another qualified VA examiner.  The examiner should review the claims folder prior to providing an opinion.  

The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that schizoaffective disorder had its clinical onset during service or is related to any in-service disease, event, or injury, or was manifest in the initial post-service year after the Veteran was separated from active duty in May 1987.  

If the examiner concludes that the initial inquiry above is negative, the examiner should consider whether it is more likely than not, less likely than not, or at least as likely as not that the Veteran had a preexisting psychiatric disorder prior to his National Guard service which post-dated May 1987.  If so, the examiner should determine:

A. If the Veteran's psychiatric disorder underwent an increase in disability, i.e., was aggravated, during ADT service.  If the preexisting psychiatric disorder did not undergo an increase during active service, i.e., was not aggravated, the examiner must provide an opinion if the evidence against aggravation is clear and unmistakable (evidence that is obvious and manifest).
B. If the Veteran's psychiatric disorder underwent an increase in disability during ADT service, was the increase in disability clearly and unmistakably (obviously and manifestly) due to the natural progress of the disease or was the increase in disability beyond the natural progress of the disease.  

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

4.  The AMC should review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, AMC should return the case to the examiner for completion of the inquiry.  

5.  The AMC should then readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2012).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


